                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


ALEJANDRO A. DIAZ ALARCON
Plaintiff                               CIVIL 17-1983CCC
vs
MICHELLE S. FLANDEZ MARCEL
Defendant



                                   ORDER

     Having considered all of the evidence presented in this case by way of
testimonies, documents and stipulations, and my in-chambers interview with
the minor, the Court hereby ADOPTS the Report and Recommendation issued
on July 24, 2018 by U.S. Magistrate-Judge Bruce J. McGiverin (d.e. 94) which
concludes that “the Petition for Return should be DENIED.” However, although
the Court finds, as did U.S. Magistrate-Judge McGiverin, that respondent
Michelle S. Flandez Marcel (Flandez) “proved by a preponderance of the
evidence that A. is sufficiently mature to object to returning to Chile and
that A. does object to returning to Chile,” the Court’s final ruling denying
petitioner Alejandro A. Díaz Alarcón’s Verified Petition for Return of Child to
Chile under the Hague Convention on the Civil Aspects of International Child
Abduction (d.e. 1) is primarily based on the defense raised by Flandez that
“there is a grave risk that . . . return would expose the child to physical or
CIVIL 17-1983CCC                      2

psychological harm or otherwise place the child in an intolerable situation.”
Hague Convention, art. 13(b).
     Judgment, supported by a Statement of Reasons, to follow.
     SO ORDERED.
     At San Juan, Puerto Rico, on November 29, 2018.



                                          S/CARMEN CONSUELO CEREZO
                                          United States District Judge
